DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
3.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Objections
4.	Claims 1, 12 and 22 are objected to because of the following informalities:  the claims recite “subsequent to assignment to a least …” when it appears that the claims should recite – “at least” --.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
8.	Claims 1 – 3, 12 – 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Magee et al. (U.S. Publication 2015/0347178) (Magee hereinafter) (Identified by Applicant in IDS) and Ahmed et al. (U.S. Publication 2015/0347509) (Ahmed hereinafter) in further view of Aoyama (U.S. Publication 2018/0074853) (Aoyama hereinafter).
9.    	As per claim 1, Magee teaches a non-transitory machine-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform operations comprising:
          creating a work interval instance associated with a work interval object for a frame of content to be created, the work interval instance having an identifier [“A resource accounting value assigned for the resource accounting attribute may correspond to an identifier (e.g. activity identifier) uniquely identifying one of a plurality of activities occurring in a system. For example, an activity resource manager in attribute managers 117 of FIG. 1, may generate and maintain the activity identifiers for the resource accounting attribute. An activity may include processing operations caused by, for example, a user interface action, a network event, or other applicable trigger detected by the system. A process may perform operations for different activities based on different activity identifiers dynamically (currently) associated with the process, for example, via vouchers,” ¶ 0100];
the processing logic of process 400A may track resource usage for operations performed for a particular activity via one or more processes. The particular activity may be identified by a particular identifier as attribute value for the resource accounting attribute. The processing logic of process 400A can maintain separate usage charges associated with separate identifiers, for example, in an activity resource manager.” ¶ 101];
          propagating the identifier for the work interval instance via the association with the token that identifies the workload [“Activity identifiers based on vouchers can provide a way to locate a blocking thread or blocking execution instance quickly (e.g. immediately) without a need to constantly perform expensive and complex operations setting up and/or tracking linkage structures (e.g. priorities, inheritances, ownerships etc.). Propagation of activity ids may be less expensive than propagation of importance or priority via vouchers. Activity id can be cheaply propagated via vouchers,” ¶ 0158].
          subsequent to assignment of a least one thread to a thread group, associating metrics for the workload executing on the co-processor with the frame of content with the thread group based on the identifier propagated for the work internal instance [“the processing logic of process 400A can monitor usage of a processing resource, such as cycle time spent in a processor, based on the identifiers. For example, interfaces for identifying when cycle time of a processor is assigned to a process may include a resource accounting attribute value (e.g. an identifier) of the process to identify an activity. The processing logic of process 400A can update the usage charge according to the monitored usage based on the corresponding identifier.” ¶ 0101; “the processing logic of process 1000 can identify a group of threads associated with an activity.  The group of threads can be identified via the associations between the threads and the activity identifiers stored in a registry based on, for example, activity attribute manager 833. The group of threads may be identified based on an activity identifier for execution scheduling, conflict resolution or other applicable thread grouping,” ¶ 0182; monitoring usage suggests process/thread assignments have occurred previously]. 
          Magee does not explicitly disclose but Ahmed discloses adjusting performance of the co-processor or the one or more processors based on the accumulated metrics for the thread group [“the event stream processing engine further comprises a stream monitor configured to monitor real-time processing of the one or more threads on the plurality of processing nodes and pass metric information to the affinity analyzer for use in reassigning one or more of the CEP thread groups to a different processing node,” cl. 11].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Magee and Ahmed available at the time the invention was made, to modify the capability of activity based execution scheduling as disclosed by Magee to include the capability of optimizing performance in CEP systems via CPU affinity as disclosed by Ahmed, thereby improving system efficiency and predictability by adjusting processor assignments based on current system load conditions.
          Magee and Ahmed do not explicitly disclose but Aoyama discloses receiving notice of a submission of a workload for the frame of content on a coprocessor, the the main processor process scheduler 12 receives status notification information representing that the process has been dispatched from the coprocessor process scheduler 14,” ¶ 0049].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Magee, Ahmed and Aoyama available at the time the invention was made, to modify the capability of activity based execution scheduling as disclosed by Magee and Ahmed to include the capability of parallel processing coordination as disclosed by Aoyama, thereby improving system efficiency and predictability by tracking and disseminating process scheduling information among co-processors [Aoyama ¶ 0009]. 
10.    	As per claim 2, Magee, Ahmed and Aoyama teach the non-transitory machine-readable medium as in claim 1.  Magee further teaches creating a work interval object associated with the thread group executing on the one or more processors, the thread group having a thread group identifier, wherein one or more threads associated with the work interval object perform work toward a common purpose within an identified interval of time [“Activity based scheduling module 841 may allow a collection of threads having a common activity (e.g. an activity based thread group) to be scheduled together. Activity priority management module 837 can assign an ordering relationship among different activities (or activity ids) via, for example, configuration settings or runtime states. An activity id based thread group may be selected for execution based on the ordering relationship provided via activity priority management module 837,” ¶ 0163; 
A resource accounting value assigned for the resource accounting attribute may correspond to an identifier (e.g. activity identifier) uniquely identifying one of a plurality of activities occurring in a system. For example, an activity resource manager in attribute managers 117 of FIG. 1, may generate and maintain the activity identifiers for the resource accounting attribute. An activity may include processing operations caused by, for example, a user interface action, a network event, or other applicable trigger detected by the system. A process may perform operations for different activities based on different activity identifiers dynamically (currently) associated with the process, for example, via vouchers.” ¶ 0100].
12.	As per claim 12, it is a method claim having similar limitations as cited in claim 1.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 1 above.
13.	As per claim 13, it is a method claim having similar limitations as cited in claim 2.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 2 above.
14.	As per claim 14, it is a method claim having similar limitations as cited in claim 3.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 3 above.
.
16.	Claims 4 - 6 and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Magee, Ahmed and Aoyama in further view of Barth et al. (U.S. Patent 8,452,999) (Barth hereinafter).
17.	As per claim 4, Magee, Ahmed and Aoyama teach the non-transitory machine-readable medium as in claim 3.  Magee, Ahmed and Aoyama do not explicitly disclose but Barth discloses receiving a complexity estimate for the frame of content from the one or more threads associated with the work interval object and adjusting performance of the co-processor or the one or more processors based on the complexity estimate for the frame of content [“The power and performance controller includes a performance predictor producing an estimation of required performance of the data processor for the tasks taking account of inactive periods of the tasks and adjusting the performance and power consumption of the data processor in response to the estimation,” Abstract].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Magee, Ahmed, Aoyama and Barth available at the time the invention was made, to modify the capability of activity based execution scheduling as disclosed by Magee, Ahmed and Aoyama to include the capability of performance estimation for adjusting processing parameter as disclosed by Barth, thereby improving system efficiency and predictability by adjusting processor parameters based on current system load conditions and requirements [Barth  col. 3, lines 6 – 8].
the event stream processing engine further comprises a stream monitor configured to monitor real-time processing of the one or more threads on the plurality of processing nodes and pass metric information to the affinity analyzer for use in reassigning one or more of the CEP thread groups to a different processing node,” cl. 11].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Magee and Ahmed available at the time the invention was made, to modify the capability of activity based execution scheduling as disclosed by Magee to include the capability of optimizing performance in CEP systems via CPU affinity as disclosed by Ahmed, thereby improving system efficiency and predictability by adjusting processor assignments based on current system load conditions.
19. 	As per claim 6, Magee, Ahmed, Aoyama and Barth teach the non-transitory machine-readable medium as in claim 4.  Barth further teaches wherein adjusting the performance of the co-processor or the one or more processors includes adjusting a frequency, a count of active cores, a type of active cores, or membership in a set of active cores [“The apparatus also includes a performance predictor 112 for predicting the performance required for each task to be completed before critical deadlines, the performance predictor receiving an input 114 from the OS 104 regarding the task running times of the video player application programme.  The performance predictor 112 produces a performance level output signal 116 for each task, which it provides to DVFS hardware 118. The DVFS hardware 118 supplies signals 120 and 122 defining the selected Voltage and clock frequency levels that the DVFS processor 110 applies to the CPU for each task.” col. 3, lines 51 – 61].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Magee, Ahmed, Aoyama and Barth available at the time the invention was made, to modify the capability of activity based execution scheduling as disclosed by Magee, Ahmed and Aoyama to include the capability of performance estimation for adjusting processing parameter as disclosed by Barth, thereby improving system efficiency and predictability by adjusting processor parameters based on current system load conditions and requirements [Barth  col. 3, lines 6 – 8].
20.	As per claim 15, it is a method claim having similar limitations as cited in claim 4.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 4 above.
21.	As per claim 16, it is a method claim having similar limitations as cited in claim 5.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 5 above.
22.	As per claim 17, it is a method claim having similar limitations as cited in claim 6.  Thus, claim 117 is also rejected under the same rationale as cited in the rejection of claim 6 above.
23.	Claims 7 – 11, 18 – 21, 23 - 26 are rejected under 35 U.S.C. 103 as being unpatentable over Magee, Ahmed and Aoyama in further view of Barth and Latorre et al. (U.S. Publication 2005/0262270) (Latorre hereinafter).
A resource accounting value assigned for the resource accounting attribute may correspond to an identifier (e.g. activity identifier) uniquely identifying one of a plurality of activities occurring in a system. For example, an activity resource manager in attribute managers 117 of FIG. 1, may generate and maintain the activity identifiers for the resource accounting attribute. An activity may include processing operations caused by, for example, a user interface action, a network event, or other applicable trigger detected by the system. A process may perform operations for different activities based on different activity identifiers dynamically (currently) associated with the process, for example, via vouchers,” ¶ 0100]; and 
          generating the multiple frames of work interval content on the co-processor [“FIGS. 9A-9C are sequence diagrams illustrating threads performing different activities during different time periods scheduled according to vouchers. Sequences 900A-900C may be based on runtime threads running in system 800 of FIG.8. Turning now to FIG.9A, threads P1T1901, P2T1 903 and P2T2 905 may perform operations for different activities A, B and C during different periods of time, for example, via one processor or multiple processors,” ¶ 0167].
          Magee, Ahmed, Aoyama and Barth do not explicitly disclose but Latorre discloses tracking separate metrics for each of the multiple frames of work interval content based on identifiers for the multiple work interval instances [“A thread may be monitored, for example, by monitoring, in each interval of time, the number of instructions free of dependencies that cannot be executed because of lack of resources. At the end of the interval, an engine, inside the processor, will monitor a metric for each of the threads (e.g., as each front-end unit executes one thread, the engine will monitor at least one metric for each front-end unit).” ¶ 0024].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Magee, Ahmed, Aoyama, Barth and Latorre available at the time the invention was made, to modify the capability of activity based execution scheduling as disclosed by Magee, Ahmed, Aoyama and Barth to include the capability of thread metric monitoring as disclosed by Latorre, thereby improving system efficiency by monitoring parameters relating to thread execution across processors to provide insight into system performance.
25.    	As per claim 8, Magee, Ahmed, Aoyama, Barth and Latorre teach the non-transitory machine-readable medium as in claim 7.  Magee further teaches wherein generating the multiple frames of work interval content includes generating multiple concurrent frames of work interval content [“During periods 909, 911, 913, threads P1T1901, P2T1903 and P2T2.905 may be collected as a group associated with activity A917 (e.g. via vouchers) to be scheduled together for execution (e.g. assigned processor cycles).” ¶ 0168].
26.    	As per claim 9, Magee, Ahmed, Aoyama, Barth and Latorre teach the non-transitory machine-readable medium as in claim 7.  Magee further teaches wherein generating the multiple frames of work interval content includes generating multiple successive frames of work interval content [“Thread T1927 may execute code of thread T3931 for activity F953 with the execution priority of activity D945 during period 939. Subsequently, during period 941, thread T1927 may execute code of thread T2 929 associated with activity E 949 with the execution priority of activity D945 (e.g. high priority) as indicated in the pointers identified corresponding to waking up thread T2 929 for activity E 949.” ¶ 0171].
27.    	As per claim 10, Magee, Ahmed, Aoyama, Barth and Latorre teach the non-transitory machine-readable medium as in claim 9.  Magee further teaches the multiple successive frames of work interval content include audio content, image content, or scrolling image content [“threads performing relevant works (e.g. based on code blocks executed) associated with a window scrolling event may be tagged with one activity id with a higher priority than other processes running in a system,” ¶ 0141].
28.    	As per claim 11, Magee, Aoyama, Barth and Latorre teach the non-transitory machine-readable medium as in claim 10.  Magee further teaches wherein the co-processor is one or more of a graphics processing unit, an image processor, an audio processor, or a neural network accelerator [“library 1116 can be part of the graphics library known as OpenGL or in another embodiment can call an OpenGL library. In some embodiments, if the state indicates that the originating application is a foreground application, then the daemon 1114 can cause the GPU 1122 to execute the software in daemon 1114 in the GPU 1122 (rather than execute that software in a CPU).” ¶ 0196].
29.	As per claim 18, it is a method claim having similar limitations as cited in claim 7.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 7 above.

31.	As per claim 20, it is a method claim having similar limitations as cited in claim 10.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 10 above.
32.	As per claim 21, it is a method claim having similar limitations as cited in claim 11.  Thus, claim 21 is also rejected under the same rationale as cited in the rejection of claim 11 above.
33.	As per claim 23, it is a system claim having similar limitations as cited in claim 7.  Thus, claim 23 is also rejected under the same rationale as cited in the rejection of claim 7 above.
34.	As per claim 24, it is a system claim having similar limitations as cited in claim 5.  Thus, claim 24 is also rejected under the same rationale as cited in the rejection of claim 5 above.
35.	As per claim 25, it is a system claim having similar limitations as cited in claim 6.  Thus, claim 25 is also rejected under the same rationale as cited in the rejection of claim 6 above.
36.	As per claim 26, it is a system claim having similar limitations as cited in claim 11.  Thus, claim 26 is also rejected under the same rationale as cited in the rejection of claim 11 above.
27 is rejected under 35 U.S.C. 103 as being unpatentable over Magee, Ahmed and Aoyama in further view of Fedorova et al. (U.S. Publication 2011/0246995) (Fedorova hereinafter).
38.    As per claim 27, Magee, Ahmed and Aoyama teach the non-transitory machine-readable medium as in claim 1.  Magee, Ahmed and Aoyama do not explicitly disclose but Fedorova discloses determining a control effort based on the accumulated metrics for the thread group, wherein the control effort maps to a core type for the at least one thread of the thread group; and adjusting the core type based on a control effort limit for the thread group [“FIG. 3 presents a flow chart that illustrates the process of predictively scheduling threads in a multi-threaded processor. During operation, the system executes a first thread in a processor core that is associated with a shared cache (operation 300). During Such execution, the system measures one or more metrics to characterize the first thread (operation 310). Then, the system uses the characterization of the first thread and a characterization for a second thread to predict a performance impact that would occur if the second thread were to simultaneously execute in a second processor core that is also associated with the cache (operation 320). If the predicted performance impact indicates that executing the second thread on the second processor core will improve performance for the multi-threaded processor (operation 330), the system executes the second thread on the second processor core (operation 340),” ¶ 0048; “This forecasting system can use measured metrics to predict which threads will cause relatively more 'stress” (e.g., contention) for the cache/memory hierarchy and how each particular thread will respond to different co-runners. The forecasting system can then use this information to group threads together across resources in a way that reduces overall resource contention, thereby improving the absolute IPC for all threads.” ¶ 0044].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Magee, Ahmed, Aoyama and Fedorova available at the time the invention was made, to modify the capability of activity based execution scheduling as disclosed by Magee, Ahmed and Aoyama to include the capability of performance estimation for adjusting processing parameter as disclosed by Fedorova, thereby improving system efficiency and predictability by adjusting processor assignments based on current system load conditions.
Response to Arguments
Claim Rejections - 35 USC § 103
39.	Applicant’s arguments with respect to Pusukuri have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As noted above, Magee discloses the cited portions of the amended claims while Ahmed is cited as disclosing the portions formerly attributed to Pusukuri.
Conclusion
40.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193